DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed February 19, 2021 has been entered.  Claims 1-4, 8, and 10-18 remain pending in the application.  Examiner acknowledges applicant’s addition of new claims 14-18.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nigro CA, Dibur E, Rhodius E. “Pulse oximetry for the detection of obstructive sleep apnea syndrome: can the memory capacity of oxygen saturation influence their diagnostic accuracy?” Sleep Disord. 2011;2011:427028. doi:10.1155/2011/427028 (hereinafter – Nigro) in view of Ramanan et al. (U.S. 2017/0258365 A1) (hereinafter – Ramanan).
	Re. Claims 1, 11-13, and 16: Nigro teaches a method of determining sleep statistics for a subject (Title, Introduction: monitoring sleep apnea via sleep statistics), the method comprising: 
collecting cardio-respiratory information of the subject comprising: collecting respiratory effort using a thoracic belt; and collecting heart rate information using a SpO2 sensor (Abstract: simultaneous oximetry measurement and polysomnography (PSG); 2.2.1 Polysomnography: “… respiratory effort was assessed by thoracic and abdominal piezoelectric belts and SO2 was recorded using a finger probe (Nonin, OEM III)”);
extracting features from the cardio-respiratory information, said extracting comprising extracting respiratory variability features and obtaining surrogate actigraphy features from body movements derived from artefacts in a respiratory effort signal from the thoracic belt (2.2.1 PSG Analysis: PSG readings (using a combination of nasal cannula for airflow measurement and thoracic and abdominal piezoelectric belts for respiratory effort) utilized respiratory disturbance index (RDI));

determining an estimated total sleep time of the subject based on the determined sleep stages (Table 1 Patient Characteristics: e.g., TST (total sleep time), SE (sleep efficiency) TNREM (total stages 1+2+3+4), TREM (total amount of sleep).
Although Nigro teaches determining both total sleep time, Nigro does not explicitly teach determining a statistic based on such total sleep time. 
Ramanan teaches determining sleep statistics of the subject using the estimated total sleep time (Paragraph 0372, example of the device providing a sleep stability index, i.e., a sleep statistic, using the total sleep time).  Ramanan teaches analogous art in the technology of determining sleep conditions using respiratory analysis (Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified Nigro to include calculating statistics based on an estimated total sleep as taught by Ramanan, the motivation being that a statistic based on total sleep time may be used to extract additionally useful data regarding sleep quality, as well as provide normalization for other statistics (Paragraphs 0370-0377), which may further improve the analysis of sleep performed in Nigro.
Re. Claims 2 and 14: Nigro in view of Ramanan teach the invention according to claims 1 and 13.  Ramanan further teaches the invention wherein determining an estimated total sleep time of the subject based on the determined sleep stages comprises: determining a duration of each sleep stage (Paragraph 0161, lines 6-9, logging duration of each sleep state); and summing the durations of the sleep stages (Paragraph 0161, lines 1-9, total sleep time determined from logging duration of each sleep state).  The invention taught by Ramanan associates the intervals of a respiratory flow signal with stages 
Re. Claim 3 and 15: Nigro in view of Ramanan teach the invention according to claims 1 and 13.  Ramanan further teaches the invention wherein collecting cardio-respiratory information of the subject comprises collecting cardio-respiratory information via a home sleep testing device (Fig. 1, Fig. 11, Abstract, lines 1-5, wherein the device is automated and contains structure necessary to perform the functions in a home sleep setting).  The applicant contrasts home sleep tests (HST) from more complex polysomnography studies (Paragraph 06-08), wherein patient monitoring is performed in a sleep lab, and wherein extracted patient data must be manually or semi-automatically analyzed; therefore, the interpretation for a home sleep device encompasses any device which may capture and process data and display sleep statistics to a user without the need for a third party analysis or a separate facility.  The invention taught by Ramanan describes an automated device which provides sleep statistics to a user without the need to send data to a sleep lab, and does not teach the device to be used in a specialized setting; therefore, the device taught by Ramanan falls under the definition of “home sleep test” interpreted above.
Re. Claim 4: Nigro in view of Ramanan teach the invention according to claim 1.  Ramanan further teaches the invention wherein said extracting features from the cardio-respiratory information comprises extracting respiratory variability features (Paragraph 0014, lines 1-17, extracted respiratory variability features).
Re. Claims 10 and 18: Nigro in view of Ramanan teach the invention according to claims 1 and 13.  Ramanan further teaches the invention comprising providing an indication of one or more of the determined sleep stages to the subject (Fig. 11, a display 1120 which provides a visual indication of one or more of the determined sleep stages (REM, non-REM) to the subject).
s 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nigro CA, Dibur E, Rhodius E. “Pulse oximetry for the detection of obstructive sleep apnea syndrome: can the memory capacity of oxygen saturation influence their diagnostic accuracy?” Sleep Disord. 2011;2011:427028. doi:10.1155/2011/427028 (hereinafter – Nigro) and Ramanan et al. (U.S. 2017/0258365 A1) (hereinafter – Ramanan) in view of Wetmore et al. (U.S. 2014/0057232 A1) (hereinafter – Wetmore).
	Re. Claims 8 and 17: Nigro in view of Ramanan teach the method according to claims 1 and 13.  Nigro and Ramanan do not teach further comprising collecting information regarding body movement of the subject via an accelerometer.
	Wetmore teaches the invention further comprising collecting information regarding body movement of the subject via an accelerometer (Paragraph 0140: “In other embodiments, sleep phase may be determined by one or more measurement devices (sleep monitors) that may include: accelerometers…”).  Wetmore teaches analogous art in the technology of sleep cycle analysis (Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified Nigro in view of Ramanan to have included an accelerometer as taught by Wetmore, the motivation being that an accelerometer can be additionally used to more accurately measure sleep state since, relative to wakefulness, fewer movements occur during sleep and the timing and nature of movements that occur during sleep depend on sleep stage (Paragraph 0294).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and, similarly, claim 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.X./               Examiner, Art Unit 3791                                                                                                                                                                                         

/DEVIN B HENSON/               Primary Examiner, Art Unit 3791